Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Following further review, the Notice of allowance mailed on 04/19/2022 has been withdrawn and examiner initiated an interview with the applicants’ attorney Melanie Neeley Willis and proposed the following amendments to allowed claims 2, 5, 6 and 7 (see the Office-action below). 
Applicants' remarks and submission of a Terminal Disclaimer filed on 04/06/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, claims 1-19 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Melanie Neeley Willis on 08/08/2022.
The application has been amended as follows:
In the Claims
Claim 2: in line 16, delete “, particularly arginine”
Claim 5: in line 6, delete “, particularly serine”
Claim 6: in line 6, delete “, particularly serine”
Claim 7: in line 7, delete “, particularly serine”
Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests an engineered ketoreductase polypeptide(s) comprising an amino acid sequence having at least 90% sequence identity to the polypeptide of SEQ ID NO: 4, and wherein said engineered ketoreductase polypeptide comprises a substitution at position 157, and method of use as claimed in allowed claims 1-19.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652